Opinion filed July 30, 2009




                                               In The


   Eleventh Court of Appeals
                                            ____________

                                      No. 11-08-00327-CV
                                          __________

                         REMIGIO A. MARTINEZ III, Appellant

                                                  V.

    TEXAS DEPARTMENT OF CRIMINAL JUSTICE ET AL, Appellees


                             On Appeal from the 106th District Court

                                       Dawson County, Texas

                                Trial Court Cause No. 08-09-18003


                              MEMORANDUM OPINION
          Remigio A. Martinez III sued the Texas Department of Criminal Justice - Institutional
Division, “John/Jane Doe(s),” Brad Livingston, Nathaniel A. Quarterman, and Larry LeFlore
seeking injunctive relief, a declaratory judgment, and any other relief to which he might be entitled.
The trial court dismissed with prejudice his claims as frivolous and for want of jurisdiction. We
affirm.
          Martinez contends on appeal that the trial court erred in dismissing his causes of actions,
that he sued not only the TDCJ-ID but also its employees in their official capacities for alleged
actions committed in the course and scope of their respective duties, that the trial court erred by not
conducting a live hearing, and that he as a pro se inmate should not be held to the same standard
as an attorney. Underlying his claims in the trial court is his position that the date on which one of
his sentences was to commence had been illegally changed from July 22, 2003, to February 29,
2004.
        As the State contends, the record does not support these contentions. None of Martinez’s
petitions alleged sufficient facts to establish the waiver of sovereign immunity or to establish a
feasible cause of action against any of the defendants. None of the petitions establish that
jurisdiction lies with the trial court. Moreover, the documents Martinez attached to his original
petition establishes that he is serving a minium of three sentences: one for ten years beginning on
July 22, 2003; another for twenty years also beginning on July 22, 2003; and, finally, a third for
thirty-five years beginning on February 29, 2004. We note that TEX . CIV . PRAC. & REM . CODE
ANN . §§ 14.001-.014 (Vernon 2002) do not require any type of hearing and that Martinez did not
comply with the requirements of Chapter 14. Texas law provides that there is no basis for
differentiating between litigants represented by counsel and those not represented by counsel in civil
cases. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978); Ibrahim v. Young, 253
S.W.3d 790, 803 (Tex. App.—Eastland 2008, pet. den’d).
        All of Martinez’s contentions on appeal have been considered. Each is overruled.
        The order of the trial court is affirmed.




                                                        PER CURIAM


July 30, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                    2